Annabelle Clinton Imber, Justice, dissenting. I must disagree with the majority’s conclusion that our decision in Aka v. Jefferson Hospital Assoc., 344 Ark. 627, 42 S.W.3d 508 (2001), should “be applied prospectively only from the date the decision was final, which was June 21, 2001.” As I explained in my concurrence in Aka v. Jefferson Hosp. Ass’n: Constitutional amendments are to be construed liberally to accomplish their purpose. Porter v. McCuen, 310 Ark. 674,839 S.W.2d 521 (1992); thus, in this case, the purpose of Amendment 68 to protect fetal life up to the extent permitted by federal law operates to give effect to a definition of “person” that includes at least a viable fetus.7 [7 See Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833 (1992) (upholding Roe v. Wade, 410 U.S. 113 (1973), in three parts: (1) “recognition of a woman’s right to have an abortion before viability and to obtain it without undue interference from the state”; (2) “a confirmation of the State’s power to restrict abortions after fetal viability, if the law contains exceptions for pregnancies which endanger the woman’s life or health”; and (3) “the principle that the State has legitimate interests from the outset of the pregnancy in protecting the health of the woman and the life of the fetus that may become a child”).] This effect of Amendment 68 has been in operation since its adoption by the voters, Drennen v. Bennet, 230 Ark. 330, 322 S.W.2d 585 (1959), well before the claims implicated by this case, and serves as a valid means of applying the State’s policy in a retroactive manner as to these parties. Id. at 651-52, 42 S.W.3d at 525. Here, the appellants’ accident occurred well after the adoption of Amendment 68 in 1988. Thus, the circuit court’s dismissal of appellants’ complaint should be reversed.